     Case 2:13-cv-32598 Document 134 Filed 12/11/20 Page 1 of 1 PageID #: 2902




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


GERRY CASSELL,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 2:13-cv-032598

MEDVENTURE TECHNOLOGY CORPORATION, et al.,

                              Defendants.


                        MEMORANADUM OPINION AND ORDER

        On November 10, 2020, I entered an order directing plaintiff Gerry Cassell to show cause

on or before December 10, 2020, why her case should not be dismissed as to MedVenture

Technology Corporation (“MedVenture”) and Boston Scientific Corporation (“BSC”) for failure

to prosecute pursuant to Rule 41(b) of the Federal Rules of Civil Procedure and Rule 41.1 of the

Local Rules of Civil Procedure.

        Plaintiff Gerry Cassell has not responded to the Show Cause Order. The court ORDERS,

pursuant to Rule 41(b) of the Federal Rules of Civil Procedure and Rule 41.1 of the Local Rules

of Civil Procedure and after weighing the factors identified in Ballard v. Carlson, 882 F.2d 93, 95

(4th Cir. 1989), that MedVenture and BSC are dismissed without prejudice. No defendants remain,

and the court DIRECTS the Clerk to dismiss the case and strike it from the active docket.

         The court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                             ENTER: December 11, 2020
